PER CURIAM.
Mary Vishino appeals the denial of her motion to correct illegal sentence, in which she argued that she was entitled to post-conviction relief from her conviction for trafficking in hydrocodone under Hayes v. State, 750 So.2d 1 (Fla.1999). We affirm without prejudice to file a timely, properly sworn post-conviction motion pursuant to Florida Rule of Criminal Procedure *8493.850(b)(2). See Klayman v. State, 765 So.2d 784 (Fla. 4th DCA 2000).
In that new motion, appellant may also present her argument for relief under Heggs v. State, 759 So.2d 620 (Fla.2000). We decline to address that claim since it was raised for the first time in this appeal.
GUNTHER, STONE and GROSS, JJ., concur.